UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8625 READING INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 95-3885184 (IRS Employer Identification No.) 500 Citadel Drive, Suite 300 Commerce,CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 235-2240 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 6, 2010, there were 21,308,823 shares of Class A Nonvoting Common Stock, $0.01 par value per share and 1,495,490 shares of Class B Voting Common Stock, $0.01 par value per share outstanding. READING INTERNATIONAL, INC.AND SUBSIDIARIES TABLE OF CONTENTS Page PART I – Financial Information 1 Item 1 – Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 – Quantitative and Qualitative Disclosure about Market Risk 34 Item 4 – Controls and Procedures 36 PART II – Other Information 37 Item 1 - Legal Proceedings 37 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3 - Defaults upon Senior Securities 37 Item 4 - Removed and Reserved 37 Item 5 - Other Information 37 Item 6 - Exhibits 37 SIGNATURES 38 Table of Contents PART I – Financial Information Item 1 – Financial Statements Reading International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (U.S. dollars in thousands) March 31, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Receivables Inventory Investment in marketable securities Restricted cash Prepaid and other current assets Total current assets Property held for and under development Property & equipment, net Investment in unconsolidated joint ventures and entities Investment in Reading International Trust I Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Film rent payable Notes payable – current portion Note payable to related party – current portion Taxes payable Deferred current revenue Other current liabilities Total current liabilities Notes payable – long-term portion Subordinated debt Noncurrent tax liabilities Deferred non-current revenue Other liabilities Total liabilities Commitments and contingencies (Note 19) Stockholders’ equity: Class A non-voting common stock, par value $0.01, 100,000,000 shares authorized, 35,789,473 issued and 21,248,823 outstanding at March 31, 2010 and 35,610,857 issued and 21,132,582 outstanding at December 31, 2009 Class B voting common stock, par value $0.01, 20,000,000 shares authorized and 1,495,490 issued and outstanding at March 31, 2010 and at December 31, 2009 15 15 Nonvoting preferred stock, par value $0.01, 12,000 shares authorized and no issued or outstanding shares at March 31, 2010 and at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Treasury shares ) ) Accumulated other comprehensive income Total Reading International, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. -1- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (U.S. dollars in thousands, except per share amounts) Three Months Ended March 31, Revenue Cinema $ $ Real estate Total operating revenue Operating expense Cinema Real estate Depreciation and amortization General and administrative Total operating expense Operating income Interest income Interest expense ) ) Other loss ) ) Income (loss) before income tax expense and equity earnings of unconsolidated joint ventures and entities ) Income tax expense ) ) Income (loss) before equity earnings of unconsolidated joint ventures and entities ) Equity earnings of unconsolidated joint ventures and entities Net income (loss) $ $ ) Net income attributable to noncontrolling interest ) ) Net income (loss) attributable to Reading International, Inc. common shareholders $ $ ) Basic and diluted earnings (loss) per share attributable to Reading International, Inc. common shareholders $ $ ) Weighted average number of shares outstanding – basic Weighted average number of shares outstanding – dilutive See accompanying notes to unaudited condensed consolidated financial statements. -2- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (U.S. dollars in thousands) Three Months Ended March 31, Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Loss recognized on foreign currency transactions 13 63 Equity earnings of unconsolidated joint ventures and entities ) ) Distributions of earnings from unconsolidated joint ventures and entities Other-than-temporary loss on marketable securities Depreciation and amortization Amortization of prior service costs 76 71 Amortization of above and below market leases Amortization of deferred financing costs Amortization of straight-line rent Stock based compensation expense 18 Changes in operating assets and liabilities: Decrease in receivables Increase in prepaid and other assets ) ) Increase (decrease) in accounts payable and accrued expenses ) Decrease in film rent payable ) ) Increase (decrease) in deferred revenues and other liabilities ) 44 Net cash provided by (used in) operating activities ) Investing activities Acquisitions ) Purchases of and additions to property and equipment ) ) Change in restricted cash Purchase of marketable securities ) Distributions of investment in unconsolidated joint ventures and entities Option proceeds Net cash used in investing activities ) ) Financing activities Repayment of long-term borrowings ) ) Proceeds from borrowings Repurchase of Class A Nonvoting Common Stock ) Proceeds from exercise of stock options 83 Noncontrolling interest distributions ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures Interest paid $ $ Income taxes paid $ $ 99 Non-cash transactions Reduction in note payable associated with acquisition purchase price adjustment $ $ Exchange of marketable securities for Reading International Trust I securities $ $ See accompanying notes to unaudited condensed consolidated financial statements. -3- Table of Contents Reading International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) For the Three Months Ended March 31, 2010 Note 1 – Basis of Presentation Reading International, Inc., a Nevada corporation (“RDI” and collectively with our consolidated subsidiaries and corporate predecessors, the “Company,” “Reading” and “we,” “us,” or “our”), was founded in 1983 as a Delaware corporation and reincorporated in 1999 in Nevada.Our businesses consist primarily of: · the development, ownership and operation of multiplex cinemas in the United States, Australia, and New Zealand and · the development, ownership, and operation of retail and commercial real estate in Australia, New Zealand, and the United States. The accompanying unaudited condensed consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim reporting and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission (“SEC”) for interim reporting.As such, certain information and disclosures typically required by US GAAP for complete financial statements have been condensed or omitted.There have been no material changes in the information disclosed in the notes to the condensed consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 Annual Report”).The financial information presented in this quarterly report on Form 10-Q for the period ended March 31, 2010 (the “March Report”) should be read in conjunction with our 2009 Annual Report which contains the latest audited financial statements and related notes.The periods presented in this document are the three months ended March 31, 2010 (“2010 Quarter”) and the three months ended March 31, 2009 (“2009 Quarter”). In the opinion of management, all adjustments of a normal recurring nature considered necessary to present fairly in all material respects our financial position, results of our operations, and cash flows as of and for the three months ended March 31, 2010 and 2009 have been made.The results of operations for the three months ended March 31, 2010 and 2009 are not necessarily indicative of the results of operations to be expected for the entire year. Marketable Securities We had investments in marketable securities of $3.4 million and $3.1 million at March 31, 2010 and December 31, 2009, respectively.We account for these investments as available for sale investments.We assess our investment in marketable securities for other-than-temporary impairments in accordance with ASC 320-10 for each applicable reporting period.During the three months ended March 31, 2010 and 2009, we recorded other-than-temporary losses of $0 and $746,000 on certain marketable securities.Additionally, these investments have a cumulative unrealized gain of $739,000 included in accumulated other comprehensive income at March 31, 2010.For the three months ended March 31, 2010 and 2009 our net unrealized gain on marketable securities was $218,000 and $2,000, respectively. Other Income/Loss For the 2010 Quarter, we recorded an other loss of $582,000 compared to an other loss of $795,000 for the 2009 Quarter.The 2010 Quarter other loss was primarily related to a $600,000 litigation loss associated with our Mackie litigation and 2009 Quarter other loss was primarily related to an other-than-temporary loss in marketable securities of $746,000. -4- Table of Contents Deferred Leasing Costs We amortize direct costs incurred in connection with obtaining tenants over the respective term of the lease on a straight-line basis. Deferred Financing Costs We amortize direct costs incurred in connection with obtaining financing over the term of the loan using the effective interest method, or the straight-line method, if the result is not materially different.In addition, interest on loans with increasing interest rates and scheduled principal pre-payments, is also recognized using the effective interest method. Assets Transferred from Held For Sale to Operating In accordance with SFAS 144 Accounting for the Impairment or Disposal of Long-Lived Assets, we report as discontinued operations real estate assets that meet the definition of a component of an entity and have been sold or meet the criteria to be classified as held for sale under SFAS 144.We previously reported the March 31, 2009 operating results of our Auburn property as a discontinued operation, less applicable income taxes, in a separate component of operations on the unaudited condensed consolidated statements of operations under the heading “discontinued operations,” however, during the second quarter of 2009, the property returned to its operating status when the prospective buyer’s purchase option expired unexecuted.As a result, the following 2009 financial statement amounts were reclassified to operating revenues and expenses to conform to the 2010 presentation: Three Months Ended March 31, 2009 Revenue $ Operating expense Depreciation and amortization expense Operating income $ New Cinema Lease On February 12, 2010, we entered into a lease for an approximately 33,000 square foot 8-screen art cinema to be built as a new Angelika branded theater in Merrifield, Virginia. Accounting Pronouncements Adopted During 2010 FASB ASU 2009-17 – Reporting on Variable Interest Entities In December 2009, the Financial Accounting Standards Board (FASB) issued ASU 2009-17, “Consolidations (Topic 810):Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.”This ASU incorporates Statement of Financial Accounting Standards (SFAS) No. 167, “Amendments to FASB Interpretation No. 46(R),” issued by the FASB in June 2009.The amendments in this ASU replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact such entity’s economic performance and (i) the obligation to absorb losses of such entity or (ii) the right to receive benefits from such entity. ASU 2009-17 also requires additional disclosures about a reporting entity’s involvement in variable interest entities, which enhances the information provided to users of financial statements.We adopted ASU 2009-17 effective January 1, 2010.As a result of the fact that we have no variable interests in variable interest entities, the adoption of this ASU did not have a material impact on our financial position or results of operations. FASB ASU 2010-06 – Fair Value Measurements In January 2010, the FASB issued an Accounting Standards Update ("ASU"), ASU 2010-06 to the Fair Value Measurements and Disclosure topic of the Accounting Standards Codification.The ASU clarifies disclosure requirements relating to the level of disaggregation of disclosures relating to classes of assets and liabilities and disclosures about inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value estimates for Level 2 or Level 3 assets and liabilities.These requirements of the ASU are effective for interim and annual disclosures for interim and annual reporting periods beginning after December 15, 2009.The adoption of these requirements of the ASU did not have a material effect on the Company's financial statements. New Accounting Pronouncements FASB ASU 2010-06 – Fair Value Measurements The ASU also requires additional disclosures about the transfers of classifications among the fair value classification levels and the reasons for those changes and separate presentation of purchases, sales, issuances and settlements in the presentation of the roll forward of Level 3 assets and liabilities.Those disclosures are effective for interim and annual reporting periods for fiscal years beginning after December 15, 2010.The adoption of this portion of the ASU is not expected to have a material effect on the Company's financial statements. There were no other new accounting pronouncements issued during the 2010 Quarter that will have a material impact on our financial statements. Note 2 –Equity and Stock Based Compensation Equity Compensation Landplan Property Partners, Pty Ltd As more fully described in our 2009 Annual Report, we have granted our President of Landplan Property Partners, Pty Ltd (“LPP”), Mr. Doug Osborne, as incentive compensation, a subordinated carried interest in certain property trusts, owned by LPP or its affiliates and formed to acquire and hold LPP’s real property investments.The estimated value of Mr. Osborne’s incentive interest of $0 at March 31, 2010 is included in the noncontrolling interest in these property trusts at March 31, 2010 (see Note 14 – Noncontrolling Interest).As more fully described in our 2009 Annual Report, during the three months ended March 31, 2010, we expensed $0 due to the poor economic performance of the investments associated with LPP.During the three months ended March 31, 2009, we expensed $49,000 associated with Mr. Osborne’s interest. -5- Table of Contents Stock Based Compensation For the three months ended March 31, 2010 and 2009, $50,000 and $100,000, respectively, of restricted Class A Non-Voting Common Stock vested related to prior year grants.During the three months ended March 31, 2010, we issued 143,462 of Class A Nonvoting shares to an executive employee associated with his prior years’ stock bonuses.For the three months ended March 31, 2010 and 2009, we recorded compensation expense of $4,000, and $56,000, respectively, related to the vesting of all our restricted stock grants.For the three months ended March 31, 2010, no restricted stock grants were made to our employees. Employee/Director Stock Option Plan We have a long-term incentive stock option plan that provides for the grant to eligible employees and non-employee directors of incentive stock options and non-qualified stock options to purchase shares of the Company’s Class A Nonvoting Common Stock.The 1999 Stock Option Plan expired in November 2009.We are currently involved in approval process of a new plan which has been approved by our Board of Directors and is currently pending approval by our shareholders who are scheduled to vote on the new plan during our 2010 annual shareholders meeting in May 2010. When the Company’s tax deduction from an option exercise exceeds the compensation cost resulting from the option, a tax benefit is created.FASB ASC 718-40 relating to Stock-Based Compensation (“FASB ASC 718-40”), requires that excess tax benefits related to stock option exercises be reflected as financing cash inflows instead of operating cash inflows.For the three months ended March 31, 2010 and 2009, there was no impact to the unaudited condensed consolidated statement of cash flows because there were no recognized tax benefits from stock option exercises during these periods. FASB ASC 718-40 requires companies to estimate forfeitures.Based on our historical experience and the relative market price to strike price of the options, we do not currently estimate any forfeitures of vested or unvested options. In accordance with FASB ASC 718-40, we estimate the fair value of our options using the Black-Scholes option-pricing model, which takes into account assumptions such as the dividend yield, the risk-free interest rate, the expected stock price volatility, and the expected life of the options.We exclude the dividend yield from the calculation, as we intend to retain all earnings.We expense the estimated grant date fair values of options issued on a straight-line basis over the vesting period. We granted no options in the three months ended March 31, 2010 or 2009. Based on these assumptions and in accordance with the FASB ASC 718-40 modified prospective method, we recorded $14,000 and $160,000 in compensation expense for the total estimated grant date fair value of stock options that vested during the three months ended March 31, 2010 and 2009, respectively.At March 31, 2010, the total unrecognized estimated compensation cost related to non-vested stock options granted was $80,000, which we expect to recognize over a weighted average vesting period of 1.7 years.30,000 options were exercised during the three months ended March 31, 2010 having a realized value of $47,000 and for which we received $83,000 of cash.The grant date fair value of options vesting during the three months ended March 31, 2010 and 2009 was $14,000 and $160,000, respectively.The intrinsic, unrealized value of all options outstanding, vested and expected to vest, at March 31, 2010 was $242,000 of which 94.6% are currently exercisable. -6- Table of Contents All stock options granted have a contractual life of 10 years at the grant date.The aggregate total number of shares of Class A Nonvoting Common Stock and Class B Voting Common Stock authorized for issuance under our 1999 Stock Option Plan is 1,254,150.At the time that options are exercised, at the discretion of management, we will either issue treasury shares or make a new issuance of shares to the employee or board member.Dependent on the grant letter to the employee or board member, the required service period for option vesting is between zero and four years. We had the following stock options outstanding and exercisable as of March 31, 2010 and December 31, 2009: Common Stock Options Outstanding Weighted Average Exercise Price of Options Outstanding Common Stock Exercisable Options Weighted Average Price of Exercisable Options Class A Class B Class A Class B Class A Class B Class A Class B Outstanding- January 1, 2009 $ Granted $ $ Exercised ) $ $ Expired ) ) $ $ Outstanding- December 31, 2009 $ Exercised ) $ $ Outstanding-March 31, 2010 $ The weighted average remaining contractual life of all options outstanding, vested, and expected to vest at March 31, 2010 and December 31, 2009 was approximately 5.01 and 5.05 years, respectively.The weighted average remaining contractual life of the exercisable options outstanding at March 31, 2010 and December 31, 2009 was approximately 4.66 and 4.70 years, respectively. Note 3 – Business Segments We organize our operations into two reportable business segments within the meaning of FASB ASC 280-10 - Segment Reporting.Our reportable segments are (1) cinema exhibition and (2) real estate.The cinema exhibition segment is engaged in the development, ownership, and operation of multiplex cinemas.The real estate segment is engaged in the development, ownership, and operation of commercial properties.Incident to our real estate operations we have acquired, and continue to hold, raw land in urban and suburban centers in Australia and New Zealand. During the three months ended March 31, 2010, we changed our reporting for intercompany property rent where our cinema operations were substantially the only tenant of such property eliminating the intersegment revenue and expense relating to the intercompany rent, and transferred the third party lease costs from the real estate segment to the cinema segment.This change in management’s structure of its reportable segments commenced on January 1, 2010, such changes to segment reporting are reflected in the segment results for the three months ended March 31, 2010 and 2009, respectively.The retroactive presentation for the three months ended March 31, 2009 segment results decreased intersegment revenue and expense for the intercompany rent by $1.1 million and transferred the third party lease costs from the real estate segment to the cinema segment.The overall results of these changes decreased real estate segment revenues and expense by $1.1 million.This change results in a reduction of real estate operating expense and an increase of cinema operating expense of $1.1 million on our Condensed Consolidated Statements of Operations for the three months ended March 31, 2009. The tables below summarize the results of operations for each of our principal business segments for the three months ended March 31, 2010 and 2009, respectively.Operating expense includes costs associated with the day-to-day operations of the cinemas and the management of rental properties including our live theater assets (dollars in thousands): -7- Table of Contents Three months ended March 31, 2010 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization General & administrative expense Segment operating income $ Three months ended March 31, 2009 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization General & administrative expense Segment operating income $ Reconciliation to net income attributable to Reading International, Inc. shareholders: 2010 Quarter 2009 Quarter Total segment operating income $ $ Non-segment: Depreciation and amortization expense General and administrative expense Operating income Interest expense, net ) ) Other loss ) ) Income tax expense ) ) Equity earnings of unconsolidated joint ventures and entities Net income (loss) ) Net income attributable to the noncontrolling interest ) ) Net income (loss) attributable to Reading International, Inc. common shareholders $ $ ) Note 4 – Operations in Foreign Currency We have significant assets in Australia and New Zealand.To the extent possible, we conduct our Australian and New Zealand operations on a self-funding basis.The carrying value of our Australian and New Zealand assets and liabilities fluctuate due to changes in the exchange rates between the US dollar and the functional currency of Australia (Australian dollar) and New Zealand (New Zealand dollar).We have no derivative financial instruments to hedge against the risk of foreign currency exposure. Presented in the table below are the currency exchange rates for Australia and New Zealand as of March 31, 2010 and December 31, 2009: US Dollar March 31, 2010 December 31, 2009 Australian Dollar $ $ New Zealand Dollar $ $ -8- Table of Contents Note 5 – Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing the net income (loss) attributable to Reading International, Inc. common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings (loss) per share is computed by dividing the net income (loss) attributable to Reading International, Inc. common shareholders by the weighted average number of common shares outstanding during the period after giving effect to all potentially dilutive common shares that would have been outstanding if the dilutive common shares had been issued.Stock options and non-vested stock awards give rise to potentially dilutive common shares.In accordance with FASB ASC 260-10 - Earnings Per Share,these shares are included in the diluted earnings per share calculation under the treasury stock method.As noted in the table below, due to the small difference between the basic and diluted weighted average common shares, the basic and the diluted earnings (loss) per share are the same for the 2010 Quarter.The following is a calculation of earnings (loss) per share (dollars in thousands, except share data): Three Months Ended March 31, Net income (loss) attributable to Reading International, Inc. common shareholders $ $ ) Basic and diluted earnings (loss) per share attributable to Reading International, Inc. common share holders $ $ ) Weighted average common stock – basic Weighted average common stock – diluted For the three months ended March 31, 2010, the weighted average common stock – diluted included 47,363 of in-the-money incremental stock options.For the three months ended March 31, 2009, we recorded losses from continuing operations.As such, we excluded the incremental shares of 72,978 shares of restricted Class A Non-Voting Common Stock and 28,610 of in-the-money stock options from the computation of diluted loss per share because they were anti-dilutive in those periods.In addition, 662,387 and 699,240 of out-of-the-money stock options were excluded from the computation of diluted earnings (loss) per share for the three months ended March 31, 2010 and 2009, respectively. Note 6 – Property Held For and Under Development and Property and Equipment As of March 31, 2010 and December 31, 2009, we owned property held for and under development summarized as follows (dollars in thousands): Property Held For and Under Development March 31, 2010 December 31, 2009 Land $ $ Construction-in-progress (including capitalized interest) Property held for and under development $ $ We recorded capitalized interest related to our properties under development for the three months ended March 31, 2009 of $136,000.We have curtailed the development activities of our properties under development and are not currently capitalizing interest expense.Therefore, we did not capitalize any interest during the three months ended March 31, 2010. -9- Table of Contents As of March 31, 2010 and December 31, 2009, we owned investments in property and equipment as follows (dollars in thousands): Property and equipment March 31, 2010 December 31, 2009 Land $ $ Building Leasehold interests Construction-in-progress Fixtures and equipment Total cost Less: accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for property and equipment was $3.3 million and $3.2 million for the three months ended March 31, 2010 and 2009, respectively. Note 7 – Investments in Unconsolidated Joint Ventures and Entities Except as noted below regarding our investment in Malulani Investments, Limited (“MIL”), investments in unconsolidated joint ventures and entities are accounted for under the equity method of accounting, and, as of March 31, 2010 and December 31, 2009, include the following (dollars in thousands): Interest March 31, 2010 December 31, 2009 Rialto Distribution 33.3% $ $ Rialto Cinemas 50.0% 205-209 East 57th Street Associates, LLC 25.0% Mt. Gravatt Cinema 33.3% Total investments $ $ For the three months ended March 31, 2010 and 2009, we recorded our share of equity earnings (loss) from our investments in unconsolidated joint ventures and entities as follows (dollars in thousands): Three Months Ended March 31, Rialto Distribution $ $ ) Rialto Cinemas 22 88 205-209 East 57th Street Associates, LLC Mt. Gravatt Cinema Total equity earnings $ $ 205-209 East 57th Street Associates, LLC – Retail Condominium Sale The remaining retail condominium of our Place 57 joint venture was sold in February 2009 for approximately $4.0 million.Based on the closing statements of the sale, our share of the saleprice was approximately $900,000 resulting inearnings to us of $304,000.On February 10, 2010, we received $83,000 relating to our investment in the Place 57 joint venture representing a return of substantially all of our remaining initial investment, which was $3.0 million. -10- Table of Contents Note 8 – Goodwill and Intangible Assets In accordance with FASB ASC 350-20-35, Goodwill - Subsequent Measurement and Impairment, we perform an annual impairment review of our goodwill and other intangible assets on a reporting unit basis, or earlier if changes in circumstances indicate that an asset may be impaired.As of March 31, 2010 and December 31, 2009, we had goodwill consisting of the following (dollars in thousands): Cinema Real Estate Total Balance as of December 31, 2009 $ $ $ Change in goodwill due to a purchase price adjustment ) ) Foreign currency translation adjustment ) ) Balance at March 31, 2010 $ $ $ We have intangible assets other than goodwill that are subject to amortization, which we amortize over various periods.We amortize our beneficial leases over the lease period, the longest of which is 20 years; our trade name using an accelerated amortization method over its estimated useful life of 50 years; and our option fee and other intangible assets over 10 years.For the three months ended March 31, 2010 and 2009, amortization expense totaled $638,000 and $648,000, respectively. Intangible assets subject to amortization consist of the following (dollars in thousands): As of March 31, 2010 Beneficial Leases Trade name Option Fee Other Intangible Assets Total Gross carrying amount $ Less: Accumulated amortization Total, net $ $ $
